Citation Nr: 9918206	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a linear, incomplete skull 
fracture.

3.  Entitlement to an increased (compensable) evaluation for 
a service-connected scar as a residual of a shell fragment 
wound to the right eyebrow.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1939 to 
August 1946 and from June 1948 to June 1962.  This appeal 
arises from an October 1991 rating decision of the Columbia, 
South Carolina, regional office (RO) which denied service 
connection for a left knee disability and which denied 
compensable evaluations for the veteran's service-connected 
residuals of a linear, incomplete skull fracture, and scar 
over the right eyebrow.  

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in February 1993, July 1996, and May 1998 for the 
purpose of obtaining additional medical evidence and to 
afford the veteran due process.  The matter has been returned 
to the Board for appellate review.

In view of the Board's finding that additional development is 
warranted, the issue of an increased (compensable) evaluation 
for a service-connected scar as a residual of a shell 
fragment wound to the right eyebrow will be discussed in the 
Remand portion of this decision.

Finally, in its April 1999 Informal Brief, the veteran's 
representative raised the issue of the effective dates 
assigned for the 30 percent evaluation assigned for the 
veteran's cervical spine disability and the 20 percent 
evaluation assigned for his low back disability.  The RO has 
yet to address these issues.  Nevertheless, the issues of the 
veteran's entitlement to an earlier effective date for a 30 
percent rating for a cervical spine disability and an earlier 
effective date for a 20 percent rating for chronic low back 
pain are not inextricably intertwined with the current 
appeal.  The issues are referred to the RO for the 
appropriate action.




FINDINGS OF FACT

1.  In September 1998, a VA examiner opined that it is at 
"least as likely as not" that the veteran's inservice 
history of multiple incidents of blunt trauma and repetitive 
activities such as lifting "did contribute to the early 
onset of arthritis" in his left knee.

2.  The veteran's claim for an increased evaluation for the 
service-connected residuals of a linear, incomplete skull 
fracture is plausible, and the RO has obtained sufficient 
evidence for an equitable disposition of his claim.

3.  Following a September 1998 VA neurological examination, 
it was determined that there was no clear relationship 
between the veteran's complaints of headaches and his 
incomplete, linear skull fracture; there was also no evidence 
of neurologic abnormality in mental status, cranial nerve, 
motor system, sensory, or reflexes.


CONCLUSIONS OF LAW

1.  Arthritis of the left knee was incurred as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran has stated a well-grounded claim for an 
increased evaluation for the residuals of a linear, 
incomplete skull fracture, and the Department has satisfied 
the duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1998).

3.  The criteria for a compensable evaluation for the 
veteran's residuals of a linear, incomplete skull fracture 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.10, 
4.20, 4.31, 4.124, Diagnostic Code 8045 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination for his first period of 
active military service indicated that his bones, joints, and 
neuropsychiatric system were normal.  In September 1941, he 
injured his head when he fell out of a rolling kitchen.  
While he was dazed, he did not lose consciousness.  
Extraocular muscles were normal.  Sensation was normal.  He 
complained of headaches.  However, by the time he was 
discharged, the veteran reported that the headaches had gone.  
An x-ray of the skull showed a fracture through the 
lambdoidal suture.  Fragments were not depressed.  The 
discharge diagnosis was simple, incomplete fracture of the 
lambdoidal suture.  He also suffered an incomplete fracture 
of the 5th cervical vertebra.

On a Report of Physical Examination pending discharge, the 
veteran's neurological system was normal.  There was also no 
evidence of any musculoskeletal defects aside from the 
fractured vertebra.

In September 1946, the veteran filed a claim for service 
connection for multiple disabilities including a skull 
fracture.  Service connection for the residuals of a linear 
skull fracture was granted that same month.  A noncompensable 
disability rating was assigned.

Service medical records from the veteran's second period of 
service contain no reference to complaints, treatment, or 
diagnosis of a left knee disorder or chronic headaches.  In 
fact, at his discharge examination, the veteran denied a 
history of knee problems.  Moreover, his lower extremities 
were found to be normal on physical examination.

The record shows that between 1968 and 1985 the veteran filed 
claims for service connection and increased evaluations of 
his service-connected disability.  VA examination reports and 
medical records from Walter Reed General Hospital, the Moore 
Clinic, and Moncrief Army Hospital were obtained in 
connection with those claims.  Those reports/records contain 
no findings of complaints, treatment, or diagnosis of a left 
knee disability.

In May 1991, the veteran filed a claim for an increased 
evaluation of his service-connected skull fracture.  He also 
indicated that he wished to pursue a claim of service 
connection for arthritis of the left knee.  The veteran 
submitted a report from Edward E. Kimbrough, M.D., dated in 
April 1990.

Dr. Kimbrough stated that he had evaluated the veteran for 
complaints of back and left knee pain.  He noted that the 
veteran gave a history of injuries during his military 
service.  An examination of the left knee revealed no 
effusion or ligamentous instability.  The veteran had a full 
range of motion with no crepitation.  However, he did 
complain of pain and tenderness.  X-rays appeared roughly 
normal with well-maintained joint space.  Dr. Kimbrough said 
that he did not believe the veteran had significant knee 
pathology.  

Medical records from the Dorn VA Medical Center (VAMC) dated 
from May 1990 to June 1991 show that the veteran received 
evaluations and treatment for, but not limited to, back and 
left knee pain.  A January 1991 report from the orthopedic 
clinic indicated that x-rays of the left knee showed 
degenerative joint disease.

In September 1991, the veteran was afforded a VA general 
medical examination.  The report contained no references with 
regard to the residuals of his skull fracture.  Moreover, 
with the exception of noting that the veteran wore a kneelet 
on his left knee, there were no findings pertaining to the 
left knee.

By a rating action dated in October 1991, service connection 
for traumatic arthritis of the left knee was denied.  The RO 
held there was no evidence establishing that the veteran 
suffered from traumatic arthritis of the left knee.  
Moreover, the RO determined that the service medical records 
showed no treatment or diagnosis of a left knee disability.  
The claim for a compensable evaluation for the residuals of a 
skull fracture was also denied.

The veteran filed a notice of disagreement in December 1991.  
He reported receiving treatment through the Dorn VAMC and the 
Moncrief Army Hospital.  He asked that these records be 
obtained and reviewed.  In his February 1992 substantive 
appeal, the veteran indicated that he suffered from headaches 
and blurred vision as a result of his skull fracture.

In a letter dated in April 1992, Robert H. Belding, M.D., 
reported that he had examined the veteran in March for 
complaints of left knee pain.  He said the veteran had 
osteoarthritis of the left knee with joint space narrowing.  
He remarked that periarticular osteophytes and subchondral 
sclerosis was noted on x-ray.  He indicated that an 
arthroscopic clean out of the knee might be needed.

Service connection for a left knee disability was denied in 
May 1992.  The RO determined that the current treatment for a 
left knee disability did not show that said disability was 
incurred in or aggravated by military service.

The matter was Remanded by the Board in February 1993.  The 
Board found that the veteran had identified medical records 
pertinent to his claims, and that the RO had failed to obtain 
those records.  The Board held that this error violated VA's 
duty to assist the veteran in the development of his claim.  
The RO was requested to rectify this omission.

Outpatient records from Dorn VAMC dated from January 1988 to 
August 1992 were associated with the claims folder.  Those 
records reflect the veteran's treatment for a disability of 
the eyes.

In a statement received in April 1993, the veteran reported 
that his left knee problem was becoming progressively worse.  
He said recent x-rays showed excessive calcium build-up.  He 
submitted a copy of an April 1993 bone scan report that 
showed a fairly intense focus of abnormal activity in the 
medial femoral condyle of the left knee.

Medical records from Moncrief Army Hospital dated from 
November 1963 to June 1991 and the Dorn VAMC dated from April 
1993 to June 1995 show that the veteran received evaluations 
and treatment for, but not limited to, low back pain, neck 
pain, diabetes mellitus, a foot disorder, and left knee pain.  
Of note, a November 1985 report of x-ray indicated that the 
veteran had osteoarthritis of the left knee.  The veteran 
underwent a total left knee arthroplasty in May 1995 due to 
continued complaints of left knee pain.  Again, there were no 
findings that related the veteran's knee disability to his 
military service.

In April 1995, the veteran was afforded a VA general medical 
examination.  He was noted to have multiple orthopedic 
problems including chronic diffuse arthritis/arthralgia.  The 
examiner remarked that the veteran had hypertrophic joints of 
the knees consistent with degenerative joint disease.  The 
diagnosis, in pertinent part, was diffuse 
arthritis/arthralgia consistent with degenerative joint 
disease.  There were no references to the veteran's skull 
fracture or the residuals thereto.

Service connection for a left knee disability was denied 
again in September 1995.  The RO found no additional evidence 
had been submitted that showed that the veteran's left knee 
disorder was due to his military service.  Similarly, the RO 
concluded there were no findings that supported a higher 
evaluation for the veteran's service-connected residuals of a 
linear, incomplete skull fracture.

In July 1996, the matter was Remanded by the Board for 
additional development and to afford the veteran due process.  
The Board determined that the RO had failed to consider the 
recent holding in Allen v. Brown, 7 Vet. App. 439 (1995) with 
respect to the veteran's claim for service connection for a 
left knee disability.  Pursuant to 39 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), the RO was instructed to consider whether 
the veteran's left knee disability had been aggravated by his 
service-connected disabilities.  The Board indicated that a 
medical opinion was needed to answer this question.  The RO 
was also asked to instruct the orthopedic examiner to 
determine the nature, extent, and degree of impairment of the 
veteran's skull fracture.

In June 1997, the veteran was afforded a VA orthopedic 
examination.  He gave a history of fracturing his skull in 
service.  There were no findings pertaining to his skull 
fracture, the residuals of his skull fracture, or his left 
knee.

Noting that the aforementioned VA examination failed to 
comply with the instructions of the July 1996 Remand, the 
veteran was afforded another VA orthopedic examination in 
September 1997.  The veteran stated he repeatedly used his 
knees to open doors during his military service as a cook.  
An examination of the left knee showed an anterior scar 
consistent with a total knee arthroplasty.  The knee was in 
excellent alignment and was stable to varus and valgus and 
anterior and posterior drawer stresses.  The veteran had full 
extension and mild limitation of flexion.  X-rays showed a 
left knee prosthesis without complicating features.  The 
assessment was status post left total knee arthroplasty with 
an excellent result.  The examiner remarked that the 
veteran's knee degenerative joint disease could have 
"vaguely" been related to the inservice action of 
repeatedly opening doors with his knees.

The veteran was also afforded a VA brain examination in 
September 1997.  He reported he had a slip and fall accident 
in service that resulted in a neck fracture and a linear 
fracture of the skull.  The examiner indicated that records 
of that event were unavailable for review.  There was no 
evidence of organic mental dysfunction.  With the exception 
of severe limitation of motion of the neck, the cranial nerve 
examination was normal.  Motor strength examination 
demonstrated normal muscle mass, tone, and strength.  Sensory 
examination demonstrated some decrease in pinprick perception 
in the left C7 nerve root distribution.  The impression was 
that the veteran had no residual neurologic injury from his 
linear skull fracture.  

In November 1997, the RO denied service connection for a left 
knee disability.  The RO held that no evidence had been 
presented that established that the veteran's left knee 
disability was incurred in or aggravated by active military 
service.  The noncompensable disability rating assigned to 
the residuals of the veteran's skull fracture was continued.  
A supplemental statement of the case was mailed to the 
veteran in November 1997.

The matter was Remanded by the Board again in May 1998.  The 
Board indicated that it did not appear that the RO had 
considered whether the veteran's left knee disorder had 
developed as a result of a service-connected disability or 
increased in severity as a result of a service-connected 
disability.  The Board also found that the September 1997 VA 
examination report failed to indicate whether the veteran's 
complaints of headaches and blurred vision were 
manifestations of his service-connected linear, incomplete 
skull fracture.  Appropriate orthopedic and neurological 
examinations were requested.

In a letter dated in June 1998, the RO asked the veteran to 
submit the names and addresses of all VA and non-VA health 
care providers who had treated him for his left knee 
disability and/or incomplete skull fracture.  He was given 60 
days to submit this evidence.  To date, the veteran has not 
responded to this inquiry.

In September 1998, the veteran was afforded a VA neurological 
examination.  His inservice history of sustaining a fracture 
through the lambdoidal suture was discussed.  The examiner 
remarked that the veteran did not complain of headaches in 
service other that at the time of his head injury.  She 
indicated that a review of the claims folder showed numerous 
reports of back and neck pain, but that there were no 
neurologic findings other than L5 radiculopathy.  Noting that 
the veteran gave a 25-year history of headaches originating 
in the area of his fracture, the examiner observed that the 
claims folder did not contain any complaints of headaches.  
On examination, the veteran had painful limitation of motion 
of the cervical spine in all directions.  He was unable to 
raise his arms to a level of 90 degrees to his trunk due to 
pain induced in his back.  Otherwise, there was no neurologic 
abnormality present in mental status, cranial nerve, motor 
system, sensory, or reflexes.  The examiner's impression was 
that the veteran's headaches were most likely related to 
advanced cervical osteoarthritis.  The examiner further 
opined that there was clearly "no relation" of "these 
headaches to the description of the incomplete linear skull 
fracture through the lambdoidal suture."

The veteran was also afforded a VA orthopedic examination in 
September 1998.  During his service as a cook in a mobile 
kitchen, he stated that the movement of the truck and rapid 
set up and take down of equipment caused him to injure his 
knees.  He added that he was also required to lift and move 
several heavy objects in the kitchen as a cook.  The veteran 
denied any particular time when his knee was injured and 
swelled.  However, he said his left knee did give him 
problems during his military service.  A physical examination 
was conducted.  The diagnosis was status post left knee total 
joint replacement.  Noting that the veteran gave an inservice 
history of multiple incidents of blunt trauma and repetitive 
activities such as lifting, the examiner opined that it is 
"as least as likely as not that all these repeated traumas 
and heavy lifting did contribute to the early onset of 
arthritis" in the veteran's left knee.

In December 1998, service connection for a left knee 
disability was denied.  The RO found that there was "no 
definitive link" between the veteran's current left knee 
disorder and his military service.  An increased evaluation 
of the veteran's incomplete, linear skull fracture was also 
denied.  The RO held there was no evidence that the veteran 
suffered from any manifestations related to the skull 
fracture.

II.  Analysis

A.  Service Connection

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the U.S. Court of Appeals for Veterans Claims 
(Court) held that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  It is the Board's responsibility 
to weigh the evidence.  The Board also has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In this case, the veteran's service medical records fail to 
show that the veteran complained of or was treated for left 
knee pain or arthritis.  There is also no indication that the 
veteran sought post-service treatment for a left knee problem 
until 1985.  Nevertheless, as referenced above, a VA examiner 
has opined that it is at "least as likely as not" that the 
veteran's inservice history of multiple incidents of blunt 
trauma and repetitive activities such as lifting 
"contributed to the early onset of arthritis" in his left 
knee.  


The Board acknowledges that the VA examiner did not 
definitively answer the question as to whether there was a 
link between the veteran's current left knee disability and 
his military service.  However, the manner in which the 
examiner framed her opinion does place the answer to that 
question in relative equipoise.  Thus, providing the veteran 
the benefit of the doubt, the Board concludes that service 
connection for a left knee disorder, status post total joint 
replacement, is warranted.

The September 1998 VA orthopedic examination report fails to 
contain any findings as to whether the veteran's left knee 
disability developed as a result of a service-connected 
disability or increased in severity as a result of a service-
connected disability.  This was contrary to the request made 
in the Board's 1996 and 1998 Remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).  However, in light of the favorable 
disposition of this claim, the Board finds that the veteran 
has not been prejudiced.

B.  Increased Evaluation

The Board finds the veteran's claim for increased 
compensation for his linear, incomplete skull fracture 
residuals is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed.  Post-service 
medical records have been associated with the veteran's 
claims file and several VA examinations have been performed.  
The Board finds the examinations were adequate concerning the 
issue at hand, and that there is no indication that there are 
other relevant records available that would support the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a non-compensable evaluation, a non-compensable 
evaluation is assigned when the required residuals are not 
shown.  38 C.F.R. § 4.31.

The residuals of the veteran's linear, incomplete fracture of 
the skull are currently evaluated by analogy as 
noncompensable under Diagnostic Code 8045, brain disease due 
to trauma.  Under that code, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headaches, dizziness, insomnia, etc., are 
recognized as symptomatic of brain trauma and rated 10 
percent and no more under Diagnostic Code 9304.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

The evidence associated with the claims file clearly shows 
that the veteran's inservice skull fracture did not cause any 
neurological disabilities.  There were also no findings that 
the veteran complained of headaches during his military 
service other than at the time of his head injury.  
Considering this evidence, a review of his claims folder 
which failed to show a history of post-service complaints of 
headaches, and a virtually normal neurological examination, a 
VA examiner opined that there was "no relation" between the 
veteran's recent complaints of headaches and his incomplete 
linear skull fracture.  Instead, the examiner stated that the 
headaches were most likely related to advanced cervical 
osteoarthritis.  The Board finds that a compensable 
evaluation for the residuals of a linear, incomplete skull 
fracture is not warranted under Diagnostic Code 8045.

The Board has also considered the assignment of a compensable 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the residuals of the 
service-connected linear, incomplete skull fracture do not 
result in marked interference with employment or frequent 
periods of hospitalization, or otherwise present an 
exceptional or unusual disability picture.


ORDER

Entitlement to service connection for left knee status post 
total joint replacement is granted.

Entitlement to an increased (compensable) evaluation for the 
service-connected residuals of a linear, incomplete skull 
fracture is denied.


REMAND

In its May 1998 Remand, the Board instructed the RO to afford 
the veteran a special VA surgical examination to determine 
any residuals of his service-connected shell fragment wound 
to the right eyebrow.  There is no evidence that the veteran 
was afforded said examination.  Rather, noting that this 
development had not been accomplished, the RO asked an 
orthopedic examiner, who had previously examined the veteran, 
to comment on the level of disability of the veteran's scar.  
In an addendum dated in November 1998, the examiner stated 
that the veteran did not complain of any problem regarding 
his right eyebrow during his examination.  However, she 
stated that she did not specifically examine the right 
eyebrow scar.  The examiner also indicated that she could not 
recall whether there had been any functional impairment 
around the eyebrow or if the scar caused a cosmetic problem.  
The Court has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).

Moreover, in a recently issued decision, the Court determined 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court also held that where "the remand orders 
of the Board . . . are not complied with, the Board itself 
errs in failing to insure compliance."  Stegall v. West, 11 
Vet. App. 268 (1998).  The veteran must be afforded a VA 
surgical examination.

Further, although he has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).


Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet. App. 
90 (1990).  As this matter is being returned for an 
additional medical examination, the RO should obtain the 
veteran's current medical records pertaining to the treatment 
of his service-connected right eyebrow shell fragment wound 
scar.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
residuals of his service-connected right 
eyebrow shell fragment wound scar since 
1995.  All records not already included 
in the claims folder should be obtained, 
to include those from the Dorn VAMC and 
Moncrief Army Hospital.  After securing 
the necessary release(s), the RO should 
obtain these records.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a special VA surgical examination to 
determine the severity of the service-
connected right eyebrow shell fragment 
wound scar.  The veteran and his 
representative should be notified of the 
date, time and place of the examination 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for the 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  A copy of the 
notification letters should be associated 
with the claims file.  A copy of this 
Remand decision must be provided to the 
physician.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review.  

The examiner should note the location of 
the veteran's service-connected scar.  
The size of the scar should be reported.  
The examiner should state whether the 
scar is disfiguring and, if so, to what 
degree.  The examiner should indicate 
whether the scar is poorly nourished, 
tender, and painful on objective 
demonstration, or whether the scar 
repeatedly ulcerates.  The examiner 
should also note whether the scar affects 
functioning of the affected part.  The 
factors upon which the medical opinion is 
based must be set forth in the record.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate.  The 
veteran and his representative should be 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information and afford 
due process.  The Board intimates no opinion, either factual 
or legal, as to the ultimate conclusion warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

